DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-9, 12-28, 31-46, 49-51 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Computing circuitry configured to determine values of the gap between the attraction plate and the first and the second coils, the gap values determined independently of resistances of either the first coil or the second coil, and dependently of the first driving current through, and the first driving voltage across, the first coil, and the second driving current through, and the second driving voltage across, the second coil, and the rates of change of the first and second driving currents including remaining claim limitations. 
As per independent claim 12: Computing a first inductance the first winding or a second inductance of the second winding, wherein each of the first inductance and the second inductance is computed independently of resistances of either the first winding or the second winding, and dependently of the first current through, and the first voltage over, the first winding, and the second current through, and the second voltage over, the second winding, and the rates of change of the first and second currents including remaining claim limitations.
As per independent claim 18: Second voltage sensing circuitry to sense a second driving voltage across the second coil when electrically coupled with the second coil at the second terminal and the common terminal; an attraction plate spaced apart from the first and the second coils through a gap, the attraction plate arranged to be driven relative to the frame along a driving direction to cause variation of the gap when the driving current is driven through the first coil and the second coil; and computing circuitry configured to determine values of the gap between the attraction plate and the first and the second coils, the gap values determined independently of resistances of either the first coil or the second coil, and dependently of the first driving voltage over the first coil and the second driving voltage over the second coil, the rate of change of the driving current through the first and second coils, and the first and second ratios including remaining claim limitations.
As per independent claim 31: Computing a first inductance of the first winding or a second inductance of the second winding, wherein each of the first inductance and the second inductance is computed independently of resistances of either the first winding or the second winding, and dependently of the first driving voltage over the first winding and the second driving voltage over the second winding, the rate of change of the driving current through the two windings, and the first and second ratios including remaining claim limitations.
As per independent claim 37: An increase of the first current scaled by the square root of the first ratio is different from a decrease of the second current; an attraction plate spaced apart from the first and the second coils through a gap, the attraction plate arranged to be driven relative to the frame along a driving direction to cause variation of the gap when the driving voltage is supplied across the parallel-coupled first coil and the second coil; and computing circuitry configured to determine a velocity of the mass along the driving direction, the velocity determined independently of resistances of either the first coil or the second coil, and dependently of the values of the driving voltage, the rates of change of the first and second driving currents, and the first, second, and third ratios including remaining claim limitations.
As per independent claim 49: An increase of the first current scaled by the square root of the first ratio is different from a decrease of the second current; and computing a first inductance of the first winding or a second inductance of the second winding, wherein each of the first inductance and the second inductance is computed independently of resistances of either the first winding or the second winding, and dependently of the values of the driving voltage, the rates of change of the first and second driving currents, and the first, second, and third ratios including remaining claim limitations.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,298,163 to Vasilev discloses an apparatus and method for controlling a haptic actuator.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846